Per Curiam.
This is an action for the balance due on a series of credit sales occurring between December 28, 1965, and April 18, 1966. It is plaintiffs contention that the sales were made to defendant, Russ Peterson. Defendant acknowledges the sales, but claims that they were made to Perfection Heating Co., Inc. During the period in question, defendant was president of Perfection Heating. On March 21, 1969, Perfection Heating was adjudged a bankrupt, and its creditors were given proper notice. Defendant claims the indebtedness which is the subject matter of this action was discharged by the bankruptcy.
After a trial, the court ordered the entry of judgment in favor of plaintiff in the amount of $415.32, plus interest and costs. As one of its findings of fact, the trial court found that the sales in question were made to defendant, Russ Peterson.
In actions tried without a jury, the findings of fact shall not be set aside unless clearly erroneous. This standard permits the reviewing court to order a reversal “if, upon reviewing the entire evidence, we are left with a firm conviction that a mistake has been made.” State, by Head, v. Paulson, 290 Minn. 371, 373, 188 N. W. 2d 424, 426 (1971).
After a careful review of the record, we cannot conclude that a mistake has been made. There is no substantial evidence to support the conclusion that the sales in question were made other than to defendant, Russ Peterson, as an individual.
Affirmed.